Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations, “detect an attach request or a message of the terminal apparatus; determine a group information…” These limitations are considered indefinite because detecting a request from the terminal apparatus was already defined in claim 1. Therefore, it is unclear whether this request is a second request or the same request from claim 1. Similarly it is unclear whether a second group information is being detected or whether the group information of claim 2 is the same as a “respective group information” defined in claim 1. Claim 6 is rejected for the same reasons.
Claim 3 recites, “a change message containing the group information.” It is unclear whether this group information is the same as the respective group information recited in claim 1. Claim 7 is rejected for the same reason.
Claim 4 recites the limitation "the network apparatus identification" in line 4.  Claim 4 also recites “the attach request,” “the attach,” and “the terminal” in lines 4 and 6. There is insufficient antecedent basis for each of these limitations in the claim. Claim 8 is rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3 and 5-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2011/0171915 A1 to GOMES et al.
Regarding Claims 1 and 5, Gomes discloses A network apparatus comprising a control module configured to (Fig 5 -- MME; para 0056): 
detect receipt of a connection request transmitted by a terminal apparatus using a certain configuration which is adapted to connect the terminal apparatus to any network apparatus of a group of at least two network apparatuses (para 0028 -- MME and one or more HeNB; Fig. 6 640, para 0079 -- WTRU sends message requesting to be part of CSG ID),
which group is indicated by a respective group information being descriptive for the certain configuration (para 0079 -- CSG ID requested by WTRU; The Examiner notes that these limitations are being considered nonfunctional descriptive material. The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations.  The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff' d, 191 Fed. Appx. 959 (Fed. Cir. 2006).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.' ” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)); and 
if the certain configuration used by the terminal apparatus is applicable for the network apparatus, permit the terminal apparatus to connect and use the certain configuration for communicating (Fig 6 645, para 0079 -- network responds with acceptance or rejection at 645).  
Regarding Claims 2 and 6, Gomes discloses the network apparatus according to claim 1, wherein the control module is further configured to: detect an attach request or a message of the terminal apparatus (Fig 6 640, para 0079 -- NAS message from WTRU to request); 
determine a group information in the attach request or the message, respectively (para 0079 -- 640 includes CSG ID (see Fig 6)); and,
if the detected group information corresponds to the own group information of the network apparatus, permit the terminal apparatus to connect and use the certain configuration for communicating (para 0120 -- WTRU adds CSG-ID and starts handover to HNB; para 0122 -- explains that connecting to a target cell where CSG-ID does not match is an exception, also see para 0123; therefore, if the CSG-ID matches, the WTRU is allowed connection).
Regarding Claims 3 and 7, Gomes discloses The network apparatus according to claim 1. wherein the control module is further configured to: allow the terminal apparatus an autonomous handover to network apparatuses of the group upon receipt of a change message containing the group information (Fig 6 -- 610 autonomous search is triggered; para 0088 -- autonomous search may be triggered by the network; also see para 0094; para 0097 -- network can broadcast CSG information to advertise existence of cells).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gomes in view of US 2011/0268085 A1 to BARANY.
Regarding Claim 4, Gomes discloses the network apparatus according to claim 1. Gomes discloses providing a context ID but does not specifically disclose wherein the control module is further configured to: retrieve context information about the terminal apparatus from any network apparatus. However, these limitations are considered obvious over Barany.
In particular, Barany discloses wherein the control module is further configured to: retrieve context information about the terminal apparatus from any network apparatus, which is indicated by the network apparatus identification received in the attach request or a message received after successful attach request, or which the terminal communicate with before the attach, or a source network apparatus to which the terminal has been initially attached (para 0058 -- target eNodeB can retrieve context information from source eNodeB, according to an identifier in one or more messages, in preparation for handover; also see para 0059).
The Examiner notes that these above limitations (“which is indicated by the network apparatus identification received in the attach request or a message received after successful attach request, or which the terminal communicate with before the attach, or a source network apparatus to which the terminal has been initially attached”) are being considered nonfunctional descriptive material. Although this clause has been addressed with prior art, it is only to evidence the breadth of knowledge in the art, and not as a tacit agreement that the recitations further limit the claimed invention. 
The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations.  The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004). “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.' ” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015))).  
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the network apparatus of Gomes to include providing or retrieving context information as disclosed by Barany, because such limitations allow the target node to which the UE is being handed over to have UE information that is useful for communicating with the UE. Such information allows the target node to communicate effectively and seamlessly with the UE after handovers, thereby increasing efficiency of the network resources and providing better communication and services to the UE (Barany, para 0059 and 0074, for example).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643